The opinion of the court was delivered by
Allegrucci, J.:
Dana J. Mansaw appeals his conviction in Wyandotte County of possession of cocaine, K.S.A. 65-4160(a). A unanimous panel of the Court of Appeals affirmed. State v. Mansaw, 32 Kan. App. 2d 1011, 93 P.3d 737 (2004). We granted Man-saw’s petition for review.
Mansaw contends the trial court erred (1) in denying his motion to suppress evidence found during the search incident to his arrest; (2) in finding sufficient evidence to sustain his conviction; and (3) in concluding Mansaw’s statutory right to a speedy trial had not been violated.
We have carefully reviewed the entire record and conclude the Court of Appeals’ opinion adequately addressed the issues and reached the correct conclusion on each of the three issues. We, therefore, adopt the opinion of the Court of Appeals and affirm both the Court of Appeals and the district court. See Supreme Court Rule 7.042(c) and (f) (2004 Kan. Ct. R. Annot. 51).
*310Gernon, J., not participating.
Larson, S.J., assigned.